Exhibit 26(h)(8)(c): Amendment dated May 1, 2003 to Participation Agreement dated December 6, 2001 by and between ING Partners, Inc., ING Life Insurance and Annuity Company, ING Financial Advisers, LLC and ReliaStar Life Insurance Company Second Amendment to Participation Agreement Among ING Partners, Inc. ING Life Insurance and Annuity Company ING Financial Advisers, LLC and ReliaStar Life Insurance Company This Amendment is dated as of the first day of October, 2002 by and between ING Partners, Inc. (the "Fund"), ING Life Insurance and Annuity (the "Adviser"), ING Financial Advisers, LLC (the "Distributor") and ReliaStar Life Insurance Company (the "Company") (collectively, the "Parties"). WHEREAS, the Parties entered into a Participation Agreement dated as of December 6, 2001, and amended as of March 26, 2002 (the “Agreement”); WHEREAS, the Parties desire to further amend said Agreement in the manner hereinafter set forth; NOW THEREFORE, the parties hereby amend the Agreement in the following form: 1. By replacing the existing Schedule A with the Schedule A attached hereto to reflect the addition of Separate Account N of ReliaStar Life Insurance Company. 2. By replacing the seventh WHEREAS clause with the following: WHEREAS, the Account is a duly organized, validly existing segregated asset account, established by the Company under the insurance laws of the State of Minnesota, or Washington where applicable, to set aside and invest assets attributable to the Contracts; 3. All of the other provisions contained in the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this instrument to be executed by their duly authorized signatories as of the date and year first above written. ING Partners, Inc. By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: President ING Life Insurance and Annuity Company By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President ING Financial Advisers, LLC By: /s/ Christina Lareau Name: Christina Lareau Title: Vice President ReliaStar Life Insurance Company By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President SCHEDULE A ReliaStar Life Insurance Company Separate Account One ReliaStar Life Insurance Company Separate Account Three ReliaStar Select*Life Variable Account Separate Account N of ReliaStar Life Insurance Company
